    Case 2:19-cv-03863-PA-SK Document 21 Filed 11/27/19 Page 1 of 2 Page ID #:451

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          19-03863 PA (SKx)                                            Date    November 27, 2019
 Title             Travelers Property Casualty Co. v. TSC Acquisition Corp.



 Present: The                    PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS

       The Court has received the parties’ joint 26(f) report and finds that a scheduling
conference is not necessary. Dates set by the Court in this action are listed in the “Schedule of
Trial and Pretrial Dates” attached to this order. The dates set by the Court are firm dates.
Absent extraordinary circumstances, which must satisfy the requirements of Federal Rule of
Civil Procedure 16(b) and be brought to the Court’s attention in a timely manner, the Court will
not modify these dates. The scheduling conference currently on calendar for Monday,
December 9, 2019, at 10:30 a.m. is hereby vacated, and the matter taken off calendar.

       The Court notes that the parties estimate that trial will consume 4 trial days. It is the
Court’s practice to impose limits on the length of civil trials. Based on the Court’s current
understanding of this action, the parties are highly unlikely to have as much time to try this case
as they appear to anticipate.

       The Court has entered a Protective Order in this action. A copy of the Protective Order
will be served on the parties. The Protective Order may be modified or supplemented by the
parties. However, given the trial and pretrial dates set by the Court, disputes concerning the
Protective Order should not delay the parties’ prosecution of this action.

        This case is referred to the Court’s Mediation Panel. Alternatively, the parties may agree
to use the services of a private mediator. If the parties elect to use a private mediator, they must
file within fourteen (14) days a notice of election of private mediation with the name of the
private mediator selected. If the parties have not selected a Panel Mediator within twenty-one
(21) days or filed a notice of election of private mediation within fourteen (14) days, the ADR
Program (213-894-2993) will assign a Panel Mediator.

         IT IS SO ORDERED.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
   Case 2:19-cv-03863-PA-SK Document 21 Filed 11/27/19 Page 2 of 2 Page ID #:452


                              Schedule of Trial and Pretrial Dates

CASE NO.:                    CV          19-03863


PARTIES:                          Travelers Property Casualty Co.
                                        -v-
                                  TSC Acquisition Corp.

COMPLAINT FILED:                  05/03/19


TRIAL TYPE:                       Jury

SETTLEMENT CHOICE:
Court/Magistrate
Court's Mediation Panel                   X
Private Dispute Resolution
Judicial Settlement Panel

    DATE                          MATTER

   07/21/20                       Jury Trial at 9:00 a.m.

   07/16/20                       File Final Trial Exhibit Stipulation

   07/13/20                       Hearing on Motions in Limine at 1:30 p.m.
                                  Hearing on Disputed Jury Instructions at 1:30 p.m.

   06/19/20                       Final Pretrial Conference at 1:30 p.m.
                                  Motions in Limine to be Filed
                                  Proposed Voir Dire Questions & Agreed-to Statement of Case

   06/05/20                       Lodge Pretrial Conference Order & Pretrial Exhibit Stipulation
                                  File Contentions of Fact & Law
                                  Exhibit & Witness Lists
                                  File Joint Status Report Regarding Settlement
                                  File Agreed Upon Set of Instructions & Verdict Forms
                                  File Joint Statement Regarding Disputed Instructions, Verdicts, etc.

   05/25/20                       Last Date to Conduct Settlement Conference

   05/18/20                       Last Day for Hearing Motions

   05/11/20                       Discovery Cut-off

   03/02/20                       Last Day for Hearing on Motion to Amend Pleadings or Add Parties
